ICJ_164_IranianAssets_IRN_USA_2019-11-15_ORD_01_NA_00_FR.txt.        COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRÊTS,
   AVIS CONSULTATIFS ET ORDONNANCES


    CERTAINS ACTIFS IRANIENS
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)


    ORDONNANCE DU 15 NOVEMBRE 2019




              2019
       INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


     CERTAIN IRANIAN ASSETS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)


        ORDER OF 15 NOVEMBER 2019

                        Mode oﬃciel de citation :
                         Certains actifs iraniens
         (République islamique d’Iran c. Etats-Unis d’Amérique),
       ordonnance du 15 novembre 2019, C.I.J. Recueil 2019, p. 680




                            Oﬃcial citation:
                         Certain Iranian Assets
         (Islamic Republic of Iran v. United States of America),
         Order of 15 November 2019, I.C.J. Reports 2019, p. 680




                                           No de vente:
ISSN 0074-4441
ISBN 978-92-1-003836-2
                                           Sales number   1178

                                  15 NOVEMBRE 2019

                                   ORDONNANCE




        CERTAINS ACTIFS IRANIENS
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)




         CERTAIN IRANIAN ASSETS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)




                                15 NOVEMBER 2019

                                      ORDER

               680



                              COUR INTERNATIONALE DE JUSTICE

                                              ANNÉE 2019
    2019
15 novembre                                 15 novembre 2019
Rôle général
   no 164
                             CERTAINS ACTIFS IRANIENS
                       (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                      D’AMÉRIQUE)



                                            ORDONNANCE


                   Le président de la Cour internationale de Justice,
                   Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
               graphe 2, 48 et 49 de son Règlement,
                   Vu la requête déposée au Greﬀe de la Cour le 14 juin 2016, par laquelle
               la République islamique d’Iran (ci-après l’« Iran ») a introduit une ins-
               tance contre les Etats-Unis d’Amérique (ci-après les « Etats-Unis ») au
               sujet d’un diﬀérend concernant de prétendues violations par les Etats-Unis
               du traité d’amitié, de commerce et de droits consulaires signé par les
               deux Etats à Téhéran le 15 août 1955 et entré en vigueur le 16 juin 1957
               (ci-après le « traité d’amitié »),
                   Vu l’ordonnance du 1er juillet 2016, par laquelle la Cour a ﬁxé au
               1 février 2017 et au 1er septembre 2017, respectivement, les dates d’expi-
                 er

               ration du délai pour le dépôt du mémoire de l’Iran et du contre-mémoire
               des Etats-Unis,
                   Vu le mémoire de l’Iran déposé dans le délai ainsi ﬁxé,
                   Vu les exceptions préliminaires à la compétence de la Cour et à la rece-
               vabilité de la requête soulevées par le Gouvernement des Etats-Unis le
               1er mai 2017,
                   Vu l’ordonnance en date du 2 mai 2017, par laquelle la Cour a constaté
               qu’en vertu des dispositions du paragraphe 5 de l’article 79 du Règlement
               du 14 avril 1978, tel qu’amendé le 1er février 2001, la procédure sur le
               fond était suspendue,
                   Vu l’arrêt en date du 13 février 2019, par lequel la Cour a déclaré
               qu’elle avait compétence pour se prononcer sur la requête déposée par
               l’Iran le 14 juin 2016 — sauf en ce qui concerne les demandes de l’Iran

               4

681         certains actifs iraniens (ordonnance 15 XI 19)

relatives aux immunités souveraines et sous réserve de la question de
savoir si elle a compétence pour connaître des demandes de l’Iran se rap-
portant à des violations alléguées des articles III, IV et V du traité d’ami-
tié reposant sur le traitement réservé à la banque Markazi, question sur
laquelle elle ne pourra statuer que dans la phase suivante de la procé-
dure —, et que ladite requête était recevable,
   Vu l’ordonnance du 13 février 2019, par laquelle la Cour a ﬁxé au
13 septembre 2019 la date d’expiration du délai pour le dépôt du contre-
mémoire des Etats-Unis,
   Vu l’ordonnance du 15 août 2019, par laquelle le président a prorogé
ledit délai jusqu’au 14 octobre 2019,
   Vu le contre-mémoire des Etats-Unis déposé dans le délai ainsi
prorogé ;
   Considérant que, lors d’une réunion que le président de la Cour a tenue
avec les agents et représentants des Parties le 14 novembre 2019, l’agent de
l’Iran a déclaré que, eu égard au contenu du contre-mémoire des Etats-Unis
et aux arguments présentés dans celui-ci, son Gouvernement souhaitait que
la possibilité lui soit oﬀerte d’y répondre et demandait qu’un délai de neuf
à dix mois lui soit accordé pour la préparation de sa réplique ; que l’agent
adjoint des Etats-Unis a déclaré que son Gouvernement n’objectait pas à la
tenue d’un second tour d’écritures, et que, compte tenu de la complexité de
l’aﬀaire, un délai suﬃsamment long serait nécessaire pour la préparation
par les Etats-Unis de leur duplique ; et qu’il a ajouté que son Gouverne-
ment s’en remettait à la Cour pour en déterminer la durée précise ;
   Compte tenu des vues des Parties,
  Autorise la présentation d’une réplique par la République islamique
d’Iran et d’une duplique par les Etats-Unis d’Amérique ;
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
    Pour la réplique de la République islamique d’Iran, le 17 août 2020 ;
    Pour la duplique des Etats-Unis d’Amérique, le 17 mai 2021 ;
   Réserve la suite de la procédure.
   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quinze novembre deux mille dix-neuf, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République isla-
mique d’Iran et au Gouvernement des Etats-Unis d’Amérique.


                                                   Le président,
                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                     Le greﬃer,
                                          (Signé) Philippe Gautier.

5

